Exhibit 10.1

OUTSIDE DIRECTOR COMPENSATION PACKAGE

Effective January 1, 2007, CompuCredit Corporation (the “Company”) shall pay
each outside director who is independent in accordance with the Nasdaq and SEC
rules governing director independence (an “Eligible Director”) the following for
service to the Company:

 

Annual Cash Retainer

   $ 50,000

Attendance Fee for Each Board Meeting (includes telephonic attendance)

   $ 2,500

Attendance Fee for Each Committee Meeting (includes telephonic attendance)

   $ 1,000

In addition, the Chairman of the Audit Committee will receive an additional
annual fee of $15,000. The Chairman of each of the Nominating and Corporate
Governance Committee and the Compensation Committee will receive an additional
annual fee of $5,000.

Each Eligible Director will also receive an annual restricted stock award with a
value of $50,000 on the grant date. The restricted stock award will vest in
three equal annual installments beginning on the first anniversary of the grant
date.

The Company will also reimburse all reasonable out-of-pocket travel expenses
that are incurred in connection with board and committee meetings.